Exhibit 10.1
 
 
EMPLOYERS HOLDINGS, INC.
 
AMENDED AND RESTATED EQUITY AND INCENTIVE PLAN
 
1.           Purpose; Types of Awards; Construction.
 
The purpose of the Employers Holdings, Inc. Amended and Restated Equity and
Incentive Plan (the "Plan") is to promote the interests of the Company and its
Subsidiaries and the stockholders of the Company by providing officers,
employees, non-employee Directors, consultants, and independent contractors of
the Company and its Subsidiaries with appropriate incentives and rewards to
encourage them to enter into and continue in the employ or service of the
Company or its Subsidiaries, to acquire a proprietary interest in the long-term
success of the Company and to reward the performance of individuals in
fulfilling their personal responsibilities for long-range and annual
achievements.  The Plan provides for the grant, in the sole discretion of the
Committee, of options (including "incentive stock options" and "nonqualified
stock options"), stock appreciation rights, restricted stock, restricted stock
units, stock- or cash-based performance awards, and other stock-based
awards.  The Plan is designed so that Awards granted hereunder intended to
comply with the requirements for "performance-based compensation" under Section
162(m) of the Code may comply with such requirements, and the Plan and Awards
shall be interpreted in a manner consistent with such
requirements.  Notwithstanding any provision of the Plan, to the extent that any
Awards would be subject to Section 409A of the Code, the Plan and the Awards and
Award Agreements shall be interpreted in a manner consistent with Section 409A
of the Code and any regulations or guidance promulgated thereunder.
 
2.           Definitions.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)           "Award" means any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, or Other Stock-Based Award
granted under the Plan.
 
(b)           "Award Agreement" means any written agreement, contract, or other
instrument or document evidencing an Award.
 
(c)           "Board" means the Board of Directors of the Company.
 
(d)           "Cause" means, unless otherwise specified in the Award Agreement,
that the Grantee has (a) willfully and continually failed to substantially
perform, or been willfully grossly negligent in the discharge of, his or her
duties to the Company or any of its Subsidiaries (in any case, other than by
reason of a disability, physical or mental illness); (b) committed or engaged in
an act of theft, embezzlement or fraud, or (c) committed, been convicted of or
plead guilty or nolo contendere to a felony or a misdemeanor with respect to
which fraud or dishonesty is a material element.  No act or failure to act on
the part of the Grantee shall be deemed “willful” unless done, or omitted to be
done, by the Grantee not in good faith or without reasonable belief that the
Grantee’s act or failure to act was in the best interests of the
Company.  Determination of Cause shall be made by the Committee in its sole
discretion.
 
(e)           A "Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
 
(1)           any Person is or becomes the "Beneficial Owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 35% or more of the
combined voting power of the Company's then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (i) of

 
 

--------------------------------------------------------------------------------

 

paragraph (3) below and excluding any Person who becomes such a Beneficial Owner
solely by reason of the repurchase of shares by the Company; or
 
(2)           during any consecutive 24-month period, the following individuals
cease for any reason to constitute a majority of the number of Directors then
serving: individuals who, on the effective date of the Initial Public Offering,
constitute the Board of Directors and any new Director (other than a Director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of Directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company's stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
Directors then still in office who either were Directors on the effective date
of the Initial Public Offering or whose appointment, election or nomination for
election was previously so approved or recommended; or
 
(3)           there is consummated a merger or consolidation of the Company or
any Subsidiary with any other corporation, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 35% or more of the
combined voting power of the Company's then outstanding securities; or
 
(4)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
 
Notwithstanding the foregoing, (1) a "Change in Control" shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, (2) a "Change
in Control" shall not occur for purposes of the Plan as a result of the Initial
Public Offering or any transactions or events contemplated by such Initial
Public Offering or any secondary offering of Company common stock to the general
public through a registration statement filed with the Securities and Exchange
Commission, and (3) to the extent required to avoid negative tax consequences
under Section 409A of the Code, a "Change in Control" shall not occur for
purposes of any Award that is subject to Section 409A of the Code, unless the
applicable event also constitutes a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A of the Code.
 
(f)           "Code" means the Internal Revenue Code of 1986, as amended from
time to time.
 
(g)           "Committee" shall mean the Compensation Committee of the Board,
which shall consist of two or more persons, each of whom, unless otherwise
determined by the Board, is an "outside Director" within the meaning of Section
162(m) of the Code, a "nonemployee Director" within the meaning of

 
2

--------------------------------------------------------------------------------

 

Rule 16b-3, and an "independent" Director within the meaning of the listing
requirements of the New York Stock Exchange or any other national securities
exchange on which the Stock is principally traded.
 
(h)           "Company" means Employers Holdings, Inc., a corporation organized
under the laws of the State of Nevada, or any successor corporation.
 
(i)           "Covered Employee" shall have the meaning set forth in Section
162(m)(3) of the Code.
 
(j)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.
 
(k)           "Fair Market Value" means, with respect to Stock or other
property, the fair market value of such Stock or other property determined by
such methods or procedures as shall be established from time to time by the
Committee.  Unless otherwise determined by the Committee in good faith, the per
share Fair Market Value of Stock as of a particular date shall mean (i) the
closing price per share of Stock on the national securities exchange on which
the Stock is principally traded or, if not trading on that date, the closing
price per share of Stock on such exchange for the last preceding date on which
there was a sale of such Stock on such exchange, or (ii) if the shares of Stock
are then traded in an over-the-counter market, the average of the closing bid
and asked prices for the shares of Stock in such over-the-counter market or, if
not trading on that date, the average of the closing bid and asked prices for
the shares of Stock in such over-the-counter market on the last preceding date
on which there was a sale of such Stock in such market, or (iii) if the shares
of Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine.  Awards granted in connection with the Initial Public Offering
shall have a fair market value equal to the offering price.
 
(l)           "Grantee" means an officer, employee, non-employee Director,
consultant, or independent contractor of the Company or any Subsidiary who has
been granted an Award under the Plan.
 
(m)           "Harmful Conduct" means, unless otherwise specified in an Award
Agreement, (i) a breach in any material respect of an agreement to not reveal
confidential information regarding the business operations of the Company or any
affiliate or an agreement to refrain from solicitation of the customers,
suppliers or employees of the Company or any affiliate, or (ii) a violation of
any of the restrictive covenants contained in the Grantee's employment,
severance or other agreement with the Company, or any of its affiliates.
 
(n)           “Immediate Family Member” means with respect to any Grantee, the
Grantee’s spouse, children or grandchildren (including any adopted or
step-children or grandchildren), parents, grandparents or siblings.
 
(o)           "Initial Public Offering" means the initial public offering of the
shares of Stock of the Company.
 
(p)           "ISO" means any Option intended to be and designated as an
incentive stock option within the meaning of Section 422 of the Code.
 
(q)           "NQSO" means any Option that is not designated as an ISO.
 
(r)           "Option" means a right, granted to a Grantee under Section 6(b)(i)
of the Plan, to purchase shares of Stock.  An Option may be either an ISO or an
NQSO.

 
3

--------------------------------------------------------------------------------

 
 
(s)           "Other Stock-Based Award" means a right or other interest granted
to a Grantee under Section 6(b)(vi) of the Plan that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, Stock.
 
(t)           "Performance Award" means a right or other interest granted to a
Grantee under Section 6(b)(v) of the Plan that may be payable in cash or may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and which is awarded upon the
attainment of Performance Goals.
 
(u)           "Performance Goals" means performance goals pre-established by the
Committee in its sole discretion, based on one or more of the following criteria
(as determined in accordance with generally accepted accounting principles):
revenue growth, premium growth, policy growth, earnings (including earnings
before taxes, earnings before interest and taxes, earnings before interest,
taxes, depreciation and amortization), net earnings, operating income, before or
after tax income (before or after allocation of corporate overhead and/or
bonus), income or net income (before or after-taxes), cash flow (before or after
dividends), earnings per share, return on equity, return on capital (including
return on total capital or return on invested capital), cash flow return on
investment, net assets, return on assets, economic value added models (or an
equivalent metric), comparisons with various stock market indices, book value,
reductions in cost, combined ratio, loss ratio, expense ratio, market share or
penetration, business expansion, share price performance, total shareholder
return, improvement in or attainment of expense levels or expense ratios,
working capital levels, operating margins, operating ratio, gross margins or
cash margins, year-end cash, debt reductions, shareholder equity, market share,
regulatory achievements, employee and/or agent satisfaction, customer
satisfaction, customer retention, rating agency ratings, and any combination of,
or a specified increase in, any of the foregoing. The Performance Goals may be
based upon the attainment of specified levels of performance by the Company, or
a business unit, division, Subsidiary, or business segment of the Company.  In
addition, the Performance Goals may be based upon the attainment of specified
levels of performance under one or more of the measures described above relative
to the performance of other entities.  To the extent permitted under Section
162(m) of the Code (including, without limitation, compliance with any
requirements for stockholder approval), the Committee in its sole discretion may
designate additional business criteria on which the Performance Goals may be
based or adjust, modify or amend the aforementioned business criteria, including
without limitation, Performance Goals based on the Grantee's individual
performance.  Performance Goals may include a threshold level of performance
below which no Award will be earned, a level of performance at which the target
amount of an Award will be earned and a level of performance at which the
maximum amount of the Award will be earned.  Measurement of performance relative
to Performance Goals shall exclude the impact of losses or charges in connection
with restructurings or discontinued operations.  In addition, the Committee in
its sole discretion shall have the authority to make equitable adjustments to
the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Subsidiary of the Company or the financial
statements of the Company or any Subsidiary of the Company, in response to
changes in applicable laws or regulations, including changes in generally
accepted accounting principles or practices, or to account for items of gain,
loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles, as applicable.
 
(v)           "Person" shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company or any Subsidiary, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
 
(w)           "Plan" means this Employers Holdings, Inc. Amended and Restated
Equity and Incentive Plan, as amended from time to time.

 
4

--------------------------------------------------------------------------------

 
 
(x)           "Repricing" shall have the meaning set forth in Section 3 of the
Plan.
 
(y)           "Restricted Stock" means an Award of shares of Stock to a Grantee
under Section 6(b)(iii) of the Plan that may be subject to certain restrictions
and to a risk of forfeiture.
 
(z)           "Restricted Stock Unit" means a right granted to a Grantee under
Section 6(b)(iv) of the Plan to receive Stock or cash at the end of a specified
deferral period, which right may be conditioned on the satisfaction of specified
performance or other criteria.
 
(aa)           "Rule 16b-3" means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.
 
(bb)           "Stock" means shares of the common stock, par value $.01 per
share, of the Company.
 
(cc)           "Stock Appreciation Right" or "SAR" means the right, granted to a
Grantee under Section 6(b)(ii) of the Plan, to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right.
 
(dd)           "Subsidiary" means a "subsidiary corporation," whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
(ee)           "Substitute Awards" means Awards granted or shares of Stock
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted by a company acquired by the Company or any Subsidiary
or with which the Company or any Subsidiary combines.
 
3.           Administration.
 
The Plan shall be administered by the Committee.  The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and performance criteria
relating to any Award; to determine Performance Goals no later than such time as
required to ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code so complies; and to determine
whether, to what extent, and under what circumstances an Award may be settled,
cancelled, forfeited, exchanged, or surrendered; to make adjustments in the
terms and conditions of, and the Performance Goals (if any) included in, Awards;
to construe and interpret the Plan and any Award; to prescribe, amend and
rescind rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Notwithstanding the foregoing, but subject to
Section 5(d) below, neither the Board, the Committee nor their respective
delegates shall have the authority without first obtaining the approval of the
Company's stockholders to reprice (or cancel and regrant) any Option or SAR or,
if applicable, other Award at a lower exercise, base or purchase price, to
cancel any Option or SAR in exchange for cash or another Award if such
cancellation has the same effect as lowering the exercise, base or purchase
price of such Option or SAR, or to take any other action with respect to an
Award that would be treated as a repricing under the rules and regulations of
the principal securities market on which the Stock is traded (any such actions,
a "Repricing").
 
All determinations of the Committee shall be made by a majority of its members
either present in person or participating via video conference or other
electronic means, at a meeting, or by written consent.

 
5

--------------------------------------------------------------------------------

 

The Committee may delegate to one or more of its members or to one or more
executive officers or other agents such administrative duties as it may deem
advisable (including the authority to grant Awards to non-officers), and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan.  All decisions, determinations
and interpretations of the Committee shall be final and binding on all persons,
including but not limited to the Company, any Subsidiary of the Company, any
Grantee (or any person claiming any rights under the Plan from or through any
Grantee) and any stockholder.
 
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.  Notwithstanding anything to the contrary continued herein, prior to
the consummation of the Initial Public Offering, all Committee action may be
taken by the Board.
 
4.           Eligibility.
 
Awards may be granted to individuals who are officers, employees, non-employee
Directors, consultants, or independent contractors of the Company or its
Subsidiaries.  In determining the persons to whom Awards shall be granted and
the number of shares to be covered by each Award, the Committee shall take into
account the duties of the respective persons, their present and potential
contributions to the success of the Company or its Subsidiaries and such other
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan.
 
5.           Stock Subject to the Plan.
 
(a)           The maximum number of shares of Stock reserved for the grant of
Awards under the Plan shall be 7,105,838 shares of Stock (all of which may be
granted as ISOs), subject to adjustment as provided herein.  If any shares of
Stock subject to an Award are forfeited, cancelled, exchanged, surrendered, or
if an Award terminates or expires without a distribution of shares underlying
the Award to the Grantee, or if shares of Stock are surrendered or withheld as
payment of either the exercise price of an Award and/or withholding taxes in
respect of an Award, the applicable number of shares of Stock with respect to
such Award (determined in a manner consistent with the immediately preceding
sentence) shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, withholding, termination or expiration, again be available for Awards
under the Plan.  Upon the exercise of any Award granted in tandem with any other
Awards, such related Awards shall be cancelled to the extent of the number of
shares of Stock as to which the Award is exercised and, notwithstanding the
foregoing, such number of shares shall no longer be available for Awards under
the Plan.  Substitute Awards shall not reduce the shares of Stock reserved for
the grant of Awards under the Plan or authorized for Awards granted to an
individual.
 
(b)           Subject to adjustment as provided herein, no more than 1,000,000
shares of Stock may be made subject to Awards of Options and SARs granted to an
individual in any consecutive thirty-six month period and no more than 500,000
shares of Stock may be made subject to Awards other than Awards of Options and
SARs granted to an individual in any consecutive thirty-six month
period.  Determinations made in respect of the limitations set forth in the
immediately preceding sentence shall be made in a manner consistent with Section
162(m) of the Code.
 
(c)           Shares of Stock may, in whole or in part, be authorized but
unissued shares or shares of Stock that shall have been or may be reacquired by
the Company in the open market, in private transactions or otherwise.
 
(d)           In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent

 
6

--------------------------------------------------------------------------------

 
 
dilution or enlargement of the rights of Grantees under the Plan, then the
Committee shall make such equitable changes or adjustments as it deems necessary
or appropriate to any or all of (i) the maximum number and kind of shares of
Stock or other property (including cash) that may be issued hereunder in
connection with Awards, (ii) the maximum number of shares of Stock that may be
made subject to Awards to any individual, (iii) the number and kind of shares of
Stock or other property (including cash) issued or issuable in respect of
outstanding Awards, (iv) the exercise price, grant price, or purchase price
relating to any Award; provided, that, with respect to ISOs, such adjustment
shall be made in accordance with Section 424(h) of the Code; and (v) the
Performance Goals applicable to outstanding Awards.
 
6.           Specific Terms of Awards.
 
(a)           General.  The term of each Award shall be for such period as may
be determined by the Committee, subject to the terms of the Plan.  Subject to
the terms of the Plan and any applicable Award Agreement, payments to be made by
the Company or any Subsidiary of the Company upon the grant, maturation, or
exercise of an Award may be made in such forms as the Committee shall determine
at the date of grant or thereafter, including, without limitation, cash, Stock,
or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis.  The Committee may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments.  In addition to the
foregoing, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.
 
(b)           Types of Awards.  The Committee is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Committee to be consistent with the purposes of the Plan.  Such Awards may be
granted with value and payment contingent upon the achievement of Performance
Goals.  Unless otherwise determined by the Committee, each Award shall be
evidenced by an Award Agreement containing such terms and conditions applicable
to such Award as the Committee shall determine at the date of grant or
thereafter.
 
(i)           Options.  The Committee is authorized to grant Options to Grantees
on the following terms and conditions:
 
(A)           Type of Award.  The Award Agreement evidencing the grant of an
Option under the Plan shall designate the Option as an ISO or an NQSO.
 
(B)           Exercise Price.  The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, but, except for
outstanding awards assumed, converted or replaced in connection with a corporate
transaction, in no event shall the exercise price of any Option be less than the
Fair Market Value of a share of Stock on the date of grant of such Option.  The
exercise price for Stock subject to an Option may be paid in cash or by an
exchange of Stock previously owned by the Grantee, through a "broker cashless
exercise" procedure approved by the Committee, a combination of the above, or
any other method approved the Committee, in any case in an amount having a
combined value equal to such exercise price.
 
(C)           Term, Vesting and Exercisability of Options.  Unless the Committee
determines otherwise, the date on which the Committee adopts a resolution
expressly granting an Option shall be considered the day on which such Option is
granted.  Options shall be vested and exercisable over the exercise period
(which shall not exceed seven years from the date of grant), at such times and
upon such conditions as the Committee may determine, as reflected in the Award
Agreement; provided, that the Committee shall have the authority to accelerate
the

 
7

--------------------------------------------------------------------------------

 
 
vesting and exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate.  An Option may
be exercised to the extent of any or all full shares of Stock as to which the
Option has become vested and exercisable, by giving written notice of such
exercise to the Committee or its designated agent.
 
(D)           Other Provisions.  Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares of
Stock acquired upon exercise of such Options, as the Committee may prescribe in
its discretion or as may be required by applicable law.
 
(ii)           SARs.  The Committee is authorized to grant SARs to Grantees on
the following terms and conditions:
 
(A)           In General.  SARs may be granted independently or in tandem with
an Option at the time of grant of the related Option.  An SAR granted in tandem
with an Option shall be vested and exercisable only to the extent the underlying
Option is vested and exercisable.  Payment of an SAR may be made in cash, Stock,
property, or a combination of the foregoing, as specified in the Award Agreement
or determined in the sole discretion of the Committee.
 
(B)           Term, Vesting and Exercisability of SARs.  Unless the Committee
determines otherwise, the date on which the Committee adopts a resolution
expressly granting an SAR shall be considered the day on which such SAR is
granted.  SARs shall be vested and exercisable over the exercise period (which
shall not exceed seven years from the date of grant), at such times and upon
such conditions as the Committee may determine, as reflected in the Award
Agreement; provided, that the Committee shall have the authority to accelerate
the vesting and exercisability of any outstanding SAR at such time and under
such circumstances as it, in its sole discretion, deems appropriate.
 
(C)           Payment.  An SAR shall confer on the Grantee a right to receive an
amount with respect to each share of Stock subject thereto, upon exercise
thereof, equal to the excess of (1) the Fair Market Value of one share of Stock
on the date of exercise over (2) the grant price of the SAR (which in the case
of an SAR granted in tandem with an Option shall be equal to the exercise price
of the underlying Option, and which in the case of any other SAR shall be such
price as the Committee may determine but in no event shall be less than the Fair
Market Value of a share of Stock on the date of grant of such SAR).  An SAR may
be exercised by giving written notice of such exercise to the Committee or its
designated agent.
 
(iii)           Restricted Stock.  The Committee is authorized to grant
Restricted Stock to Grantees on the following terms and conditions:
 
(A)           Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions, if any, as the
Committee may impose at the date of grant or thereafter, which restrictions may
lapse separately or in combination at such times, under such circumstances, in
such installments, or otherwise, as the Committee may
determine.  Notwithstanding the above, (i) subject to clauses (ii) and (iii)
below, no award of Restricted Stock granted to an employee of the Company or a
Subsidiary (other than Substitute Awards) shall vest at a rate that is more
rapid than one-third of the total shares subject to such Award on each of the
first three anniversaries of the date of grant, (ii) Awards of Restricted Stock
made

 
8

--------------------------------------------------------------------------------

 
 
in connection with an employee's commencement of employment with the Company or
its Subsidiaries to replace equity awards forfeited by such employee, Awards of
Restricted Stock made as a form of payment of earned incentive compensation, and
Awards of Restricted Stock that vest, in whole or in part, upon the attainment
of Performance Goals shall not vest prior to the first anniversary of the date
on which such Award is granted, and (iii) the Committee shall have the authority
to accelerate the vesting of any outstanding award of Restricted Stock at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. Except to the extent restricted under the Award Agreement relating
to the Restricted Stock, a Grantee granted Restricted Stock shall have all of
the rights of a stockholder including, without limitation, the right to vote
Restricted Stock and the right to receive dividends thereon.
 
(B)           Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Grantee, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.
 
(C)           Dividends.  Except to the extent restricted under the applicable
Award Agreement, dividends paid on Restricted Stock shall be paid at the
dividend payment date in cash or in shares of unrestricted Stock having a Fair
Market Value equal to the amount of such dividends.  Stock distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.
 
(iv)           Restricted Stock Units.  The Committee is authorized to grant
Restricted Stock Units to Grantees, subject to the following terms and
conditions:
 
(A)           Conditions to Vesting.  At the time of the grant of Restricted
Stock Units, the Committee may impose such restrictions or conditions to the
vesting of such Awards as it, in its discretion, deems appropriate, including,
but not limited to, the achievement of Performance Goals.  Notwithstanding the
above, (i) subject to clauses (ii) and (iii) below, no Award of Restricted Stock
Units granted to an employee of the Company or a Subsidiary (other than
Substitute Awards) shall vest at a rate that is more rapid than one-third of the
total shares subject to such Award on each of the first three anniversaries of
the date of grant, (ii) Awards of Restricted Stock Units made in connection with
an employee's commencement of employment with the Company or its Subsidiaries to
replace equity awards forfeited by such employee, Awards of Restricted Stock
Units made as a form of payment of earned incentive compensation, and Awards of
Restricted Stock that vest, in whole or in part, upon the attainment of
Performance Goals shall not vest prior to the first anniversary of the date on
which such Award is granted, and (iii) the Committee shall have the authority to
accelerate the vesting of any outstanding Award of Restricted Stock Units at
such time and under such circumstances as it, in its sole discretion, deems
appropriate.
 
(B)           Delivery of Shares.  Unless otherwise provided in an Award
Agreement, upon the vesting of a Restricted Stock Unit there shall be delivered
to the Grantee, within 30 days of the date on which such Award (or any

 
9

--------------------------------------------------------------------------------

 
 
portion thereof) vests, that number of shares of Stock equal to the number of
Restricted Stock Units becoming so vested.
 
(C)           Dividend Equivalents.  Subject to the requirements of Section 409A
of the Code, an Award of Restricted Stock Units may provide the Grantee with the
right to receive dividend equivalent payments with respect to Stock subject to
the Award (both before and after the Stock subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Grantee, and may be settled in cash or Stock, as determined
by the Committee.  Any such settlements and any such crediting of dividend
equivalents may be subject to such conditions, restrictions and contingencies as
the Committee shall establish, including the reinvestment of such credited
amounts in Stock equivalents.  Notwithstanding the foregoing, Dividend
Equivalents may not accrue or be credited with respect to Performance Awards or
other performance-based Awards unless and until the applicable Performance Goals
have been achieved.
 
(D)           Deferrals.  The Committee may require or permit Grantees to elect
to defer the delivery of shares of Stock or cash that would otherwise be due by
virtue of the vesting of the Restricted Stock Units under such rules and
procedures as the Committee shall establish; provided, however, to the extent
that such deferral is subject to Section 409A of the Code, the rules and
procedures established by the Committee shall comply with Section 409A of the
Code.
 
(v)           Performance Awards.  The Committee is authorized to grant
Performance Awards to Grantees, which may be denominated in cash or shares of
Stock and payable either in shares of Stock, in cash, or in a combination of
both.  Such Performance Awards shall be granted with value and payment
contingent upon the achievement of Performance Goals and such goals shall relate
to periods of performance of not less than one calendar year.  The Committee
shall determine the terms and conditions of such Awards at the date of grant or
thereafter.  The maximum amount that any Grantee may receive with respect to
cash-based Performance Awards pursuant to this Section 6(b)(v) whether payable
in cash or in shares of Stock in respect of any performance period is
$2,000,000.  Payments earned hereunder may be decreased or, with respect to any
Grantee who is not a Covered Employee, increased in the sole discretion of the
Committee based on such factors as it deems appropriate.  No payment shall be
made to a Covered Employee prior to the certification by the Committee that the
Performance Goals have been attained.  The Committee may establish such other
rules applicable to the Performance Awards to the extent not inconsistent with
Section 162(m) of the Code.
 
(vi)           Other Stock-Based Awards.  The Committee is authorized to grant
Awards to Grantees in the form of Other Stock-Based Awards, as deemed by the
Committee to be consistent with the purposes of the Plan.  The Committee shall
determine the terms and conditions of such Awards at the date of grant or
thereafter (including, in the discretion of the Committee, the right to receive
dividend equivalent payments with respect to Stock subject to the Award).
 
(c)           Termination of Service.  Except as otherwise set forth in an Award
Agreement, (1) upon the Grantee's termination of service with the Company and
any of its Subsidiaries, the Grantee shall have 90 days following the date of
such termination of service to exercise any portion of an Option or SAR that the
Grantee could have exercised on the date of such termination of service;
provided, however, that such exercise must be accomplished prior to the
expiration of the Award term; (2) if the Grantee 's termination of service is
due to total and permanent disability (as defined in any agreement between the

 
10

--------------------------------------------------------------------------------

 
 
Grantee and the Company or, if no such agreement is in effect, as determined by
the Committee in its good faith discretion) or death, the Grantee, or the
representative of the estate of the Grantee, as the case may be, may exercise
any portion of the Option or SAR which the Grantee could have exercised on the
date of such termination for a period of one year thereafter; provided, however,
that such exercise must be accomplished prior to the expiration of the Award
term; and (3) in the event of a termination of the Grantee's service with the
Company or any of its Subsidiaries for Cause, the unexercised portion of the
Option or SAR shall terminate immediately and the Grantee shall have no right
thereafter to exercise any part of the Award.  Notwithstanding the foregoing,
the Committee may provide in an Award Agreement, or at any time thereafter, that
if following termination of the Grantee's service with the Company and any of
its Subsidiaries, the Grantee has been prevented from exercising the Option or
SAR by reason of any trading blackout period or similar period, then the Option
or SAR shall not cease to be exercisable until the Grantee has had at least 15
days following termination of such service to exercise the Option or SAR,
provided that in no event will the Award remain exercisable after the expiration
of the Award term.  If the Grantee does not exercise any Award within the time
periods following termination of service set forth in this Section 6(c), such
Award shall be forfeited.
 
(d)           Forfeiture/ Repayment of Awards.  In addition to the forfeiture of
Awards as provided in Section 6(c), if the Grantee engages in Harmful Conduct,
prior to or following termination of employment, the Grantee may be required to
forfeit any then outstanding Award, and may be required to return to the
Company, without consideration (other than any amount paid by the Grantee in
respect of such Award), any shares of Stock owned by the Grantee that were
previously subject to an Award and any cash amounts previously paid to the
Grantee in respect of an Award.  To the extent the shares of Stock subject to
this Section 6(d) have been previously sold or otherwise disposed of by the
Grantee during the twelve-month period preceding the Grantee engaging in Harmful
Conduct, the Grantee may be required to repay to the Company the aggregate Fair
Market Value of such shares of Stock on the date of such sale or disposition,
less any amounts paid by the Grantee for such shares.  In addition, to the
extent set forth in the Award Agreement, if the Company is required to restate
its financial statements, the Company may require that a Grantee repay to the
Company the aggregate Fair Market Value of any Award (regardless of whether such
Award was payable in shares of Stock or cash) that vested upon the attainment of
Performance Goals to the extent such Performance Goals would not have been
achieved had such restatement not been required and may require that any
unvested portions of the Award be forfeited.
 
7.           Change in Control Provisions.
 
Unless otherwise provided in an Award Agreement, in the event of a Change of
Control:
 
(a)           With respect to each outstanding Award that is assumed or
substituted in connection with a Change in Control, in the event of a
termination of a Grantee’s employment by the Company or a Subsidiary of the
Company without Cause during the 24-month period following such Change in
Control (i) such Award shall become fully vested and exercisable, (ii) the
restrictions, payment conditions, and forfeiture conditions applicable to any
such Award granted shall lapse, and (iii) and any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved.
 
(b)           With respect to each outstanding Award that is not assumed or
substituted in connection with a Change in Control, upon the occurrence of a
Change in Control (i) such Award shall become fully vested and exercisable, (ii)
the restrictions, payment conditions, and forfeiture conditions applicable to
any such Award granted shall lapse, and (iii) and any performance conditions
imposed with respect to Awards shall be deemed to be fully
achieved.  Immediately following the occurrence of the events described in
clauses (i)–(iii) of this Section 7(b), each such Award not assumed or
substituted in connection with a Change in Control shall terminate.
 
(c)           For purposes of this Section 7, an Award shall be considered
assumed or substituted for if, following the Change in Control, such Award
remains subject to the same terms and conditions that were applicable to the
Award immediately prior to the Change in Control except that the Award

 
11

--------------------------------------------------------------------------------

 
 
confers the right to purchase or receive, for each share subject to the Option,
SAR, Award of Restricted Stock, Award of Restricted Stock Units, Performance
Award, or Other Stock-Based Award the consideration (whether stock, cash or
other securities or property) received in the Change in Control by holders of
shares of Stock for each share of Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the greatest number of holders of the outstanding
shares).
 
(d)           Notwithstanding any other provision of the Plan, in the event of a
Change in Control, the Committee may, in its discretion, provide that each Award
shall, upon the occurrence of a Change in Control, be cancelled in exchange for
a payment in an amount equal to (i) the excess of the consideration paid per
share of Stock in the Change in Control over the exercise or purchase price (if
any) per share of Stock subject to the Award multiplied by (ii) the number of
Shares granted under the Option or SAR.
 
8.           General Provisions.
 
(a)           Nontransferability.  Except as provided below, Awards shall not be
transferable by a Grantee except by will or the laws of descent and distribution
and shall be exercisable during the lifetime of a Grantee only by such Grantee
or his guardian or legal representative.  To the extent and under such terms and
conditions as may be determined by the Committee, a Grantee may assign or
transfer an Award (each transferee thereof, a "Permitted Assignee") to (i) an
Immediate Family Member, (ii) to a trust for the benefit of one or more of the
Grantee and/or an Immediate Family Member, or (iii) a partnership, limited
liability company or corporation in which the Grantee and/or one or more
Immediate Family Members are the only partners, members or shareholders;
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of the Plan and the Award Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Grantee shall remain
bound by the terms and conditions of the Plan.  The Company shall cooperate with
any Permitted Assignee and the Company’s transfer agent in effectuating any
transfer permitted under this Section 8(a).
 
(b)           No Right to Continued Employment, etc.  Nothing in the Plan or in
any Award, any Award Agreement or other agreement entered into pursuant hereto
shall confer upon any Grantee the right to continue in the employ or service of
the Company or any Subsidiary of the Company or to be entitled to any
remuneration or benefits not set forth in the Plan or such Award Agreement or
other agreement or to interfere with or limit in any way the right of the
Company or any such Subsidiary to terminate such Grantee's employment or
independent contractor relationship.
 
(c)           Taxes.  The Company or any Subsidiary of the Company is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any
Award.  This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Grantee's tax obligations.  The Committee may provide in the Award Agreement
that in the event that a Grantee is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement, vesting or
exercise of an Award, such withholding and other taxes shall be satisfied with
shares of Stock to be received upon settlement, vesting or exercise of such
Award equal to the minimum amount required to be withheld.
 
(d)           Stockholder Approval; Amendment and Termination.
 
(i)           The Plan shall take effect upon its adoption by the Board.
 
(ii)           The Board may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part; provided, however, that an

 
12

--------------------------------------------------------------------------------

 
 
amendment that results in a Repricing and an amendment that requires stockholder
approval in order for the Plan to continue to comply with Section 162(m) or any
other law, regulation or stock exchange requirement shall not be effective
unless approved by the requisite vote of stockholders.  Notwithstanding the
foregoing, (A) no amendment to or termination of the Plan shall affect adversely
any of the rights of any Grantee, without such Grantee's consent, under any
Award theretofore granted under the Plan, and (B) the Board reserves the right
to amend or terminate the Plan and the Committee reserves the right to amend,
restructure, terminate or replace any Awards or any Award Agreements, as may be
necessary or appropriate to avoid adverse tax consequences under Section 409A of
the Code.
 
(e)           Expiration of Plan.  Unless earlier terminated by the Board
pursuant to the provisions of the Plan, the Plan shall expire on the tenth
anniversary of April 7, 2010, which is the date that the Board adopted the Plan,
as amended.  No Awards shall be granted under the Plan after such expiration
date.  The expiration of the Plan shall not affect adversely any of the rights
of any Grantee, without such Grantee's consent, under any Award theretofore
granted.
 
(f)           No Rights to Awards; No Stockholder Rights.  No Grantee shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees.   Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares of Stock covered by the Award until the date of the
issuance of a Stock certificate to him for such shares or the issuance of shares
to him in book-entry form.
 
(g)           Unfunded Status of Awards.  The Plan is intended to constitute an
"unfunded" plan for incentive and deferred compensation.  With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.
 
(h)           No Fractional Shares.  No fractional shares of Stock shall be
required to be issued or delivered pursuant to the Plan, any Award or any Award
Agreement.  The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares of Stock or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
 
(i)           Regulations and Other Approvals.
 
(i)           The obligation of the Company to sell or deliver Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.
 
(ii)           Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.
 
(iii)           In the event that the disposition of Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act

 
13

--------------------------------------------------------------------------------

 
 
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Committee may require a Grantee receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Grantee is
acquired for investment only and not with a view to distribution.
 
(j)           Governing Law.  The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of
Nevada without giving effect to the conflict of laws principles thereof.
 
(k)           Foreign Employees.  Awards may be granted to employees who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to employees employed
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy.  The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
employees on assignments outside their home country.
 
(l)           Section 409A.  For purposes of the Plan, Section 409A of the Code
refers to such Code section as well as to any successor or companion provisions
thereto and any regulations or other guidance promulgated thereunder.
 
 
14


--------------------------------------------------------------------------------

 